t c no united_states tax_court earl g higbee and lesley a higbee petitioners v commissioner of internal revenue respondent docket no filed date ps filed a petition seeking redeterminations of r’s disallowance of several deductions and imposition of an addition_to_tax and accuracy-related_penalty the parties settled most of the issues regarding the disallowed deductions except one regarding certain schedule c deductions at trial ps claimed additional deductions on account of a casualty_loss charitable_contributions unreimbursed employee_expenses and schedule c and e expenses that were neither claimed by ps on their tax returns nor raised in the notice_of_deficiency the examination in the instant case took place after the effective date of sec_7491 i r c as amended by the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_685 held because ps failed to introduce credible_evidence ps failed to meet the requirements of sec_7491 i r c as amended so as to place the burden_of_proof on r for the factual issues relating to the deductions in issue held further to meet his burden of production pursuant to sec_7491 i r c as amended r must come forward with sufficient evidence indicating that it 1s appropriate to impose a penalty addition_to_tax or additional_amount held further r met his burden of production with regard to the addition_to_tax and accuracy-related_penalty farl g higbee and lesley a higbee pro sese erin k huss for respondent opinion vasquez judge respondent determined the following deficiencies in addition to and accuracy-related_penalty on petitioners’ and federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure --- big_number -- dollar_figure unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide whether petitioners are entitled to the following deductions dollar_figure for a casualty_loss dollar_figure for charitable_contributions dollar_figure for unreimbursed employee_expenses certain amounts paid on - - account of a failed business as part of a chapter bankruptcy proceeding and various expenses related to two rental properties finally we must decide whether petitioners are liable for an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 background petitioners contest respondent’s determinations with regard to their and tax years in the notice_of_deficiency respondent disallowed the following deductions for a dollar_figure capital_loss dollar_figure in expenses listed on petitioners’ schedule a itemized_deductions dollar_figure in expenses listed on petitioners’ schedule c profit or loss from business and dollar_figure in expenses listed on petitioners’ schedule e supplemental income and loss after concessions the parties agreed that petitioners are entitled to the dollar_figure capital_loss dollar_figure in itemized_deductions ’ dollar_figure in schedule c expenses with the remainder still in dispute and the dollar_figure schedule e expenses with regard to the tax_year respondent disallowed the following deductions a dollar_figure capital_loss dollar_figure in ' the parties agreed that petitioners are entitled to deduct the following amounts dollar_figure for taxes dollar_figure for interest dollar_figure for charitable_contributions dollar_figure for union dues and dollar_figure for unreimbursed employee_expenses we remind the parties that when making their rule calculations miscellaneous_itemized_deductions must be adjusted for the 2-percent floor see sec_67 q4e- itemized_deductions and dollar_figure in schedule e expenses after concessions the parties agreed that petitioners are entitled to the dollar_figure capital_loss dollar_figure in itemized_deductions ’ and the dollar_figure schedule e expenses at trial the only issue remaining with regard to the notice_of_deficiency was whether petitioners were entitled to the dollar_figure in schedule c deductions reported on petitioners’ tax_return and disallowed by respondent petitioners however raised new issues at trial by claiming additional deductions for a casualty_loss charitable_contributions unreimbursed employee_expenses and schedule c and e expenses that were neither claimed on their returns nor raised in the notice_of_deficiency we combine our findings_of_fact and opinion under each separate issue heading some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in phoenix arizona the parties agreed that petitioners are entitled to deduct the following amounts dollar_figure for taxes dollar_figure for charitable_contributions and dollar_figure for unreimbursed employee_expenses we note that petitioners claimed other expenses on their schedule a in the section entitled job expenses and most other miscellaneous deductions because petitioners have not raised any arguments with regard to those amounts we treat their failure to raise any assignments of error as a concession see 92_tc_661 - - discussion i disallowed deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 a new provision created by internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_685 places the burden_of_proof on respondent with regard to certain factual issues sec_7491 applies to examinations commenced after date see rra sec c 112_stat_727 the examination in the instant case commenced after date accordingly we evaluate whether respondent bears the burden_of_proof pursuant to sec_7491 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with -- - respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax under subtitle a or b the burden_of_proof with respect to such factual issues will be placed on the commissioner for the burden to be placed on the commissioner however the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code see sec_7491 a and b in addition sec_7491 a requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 b finally the benefits of sec_7491 are unavailable in the cases of partnerships corporations and trusts unless the taxpayer meets the net_worth requirements of sec_7430 a see sec_7491 a c respondent argues that because petitioners have failed to meet the requirements of sec_7491 and the burden_of_proof should remain with petitioners as to the remaining issue associated with respondent’s determination of petitioners’ tax_liability we therefore examine the evidence to establish whether petitioners have presented credible_evidence and have met the other requirements of sec_7491 and so as to place the burden_of_proof on respondent a casualty losses pursuant to sec_165 and c a taxpayer is allowed a deduction for an uncompensated loss that arises from fire storm shipwreck or other_casualty sec_165 however states that any loss shall be allowed only to the extent that the amount of the loss to such individual arising from each casualty exceeds dollar_figure and only to the extent that the net_casualty_loss exceeds percent of the adjusted_gross_income when property is damaged rather than totally destroyed by casualty the proper measure of the amount of the loss sustained is the difference between the fair_market_value of the property immediately before and after the casualty not to exceed the property’s adjusted_basis see sec_1_165-7 income_tax regs the fair market values reguired by the treasury regulations must generally be ascertained by competent appraisal see sec_1_165-7 income_tax regs as an alternative the treasury regulations provide that if the taxpayer has repaired the property damage resulting from the casualty the taxpayer may use the cost of repairs to prove the casualty_loss see sec_1_165-7 income_tax regs in general estimates of the cost of repairs are not evidence of the actual costs of repairs unless the repairs are actually made see 70_tc_391 57_tc_714 --- - petitioners claim a casualty_loss deduction in the amount of dollar_figure on account of alleged damage to their home and personal_property which was not deducted on their tax_return mr higbee testified that the dollar_figure represents the damage to petitioners’ property which was not reimbursed by their insurance_company but awarded by a small claims_court in support petitioners provided a form document entitled small claims complaint summons answer which appears to be issued by the glendale justice court in glendale arizona but which does not bear any type of notation or certification by a governmental official in order for sec_7491 to place the burden_of_proof on respondent the taxpayer must first provide credible_evidence the statute itself does not state what constitutes credible_evidence the conference committee’s report states as follows credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 petitioners assert that the judgment remains unpaid --- - further the conference_report explains the purpose of the limitations set forth in sec_7491 a nothing in the provision shall be construed to override any requirement under the code or regulations to substantiate any item accordingly taxpayers must meet applicable substantiation requirements whether generally imposed or imposed with respect to specific items such as charitable_contributions or meals entertainment travel and certain other expenses substantiation requirements include any requirement of the code or regulations that the taxpayer establish an item to the satisfaction of the secretary taxpayers who fail to substantiate any item in accordance with the legal requirement of substantiation will not have satisfied the legal conditions that are prerequisite to claiming the item on the taxpayer’s tax_return and will accordingly be unable to avail themselves of this provision regarding the burden_of_proof thus if a taxpayer required to substantiate an item fails to do so in the manner required or destroys the substantiation this burden_of_proof provision is inapplicable see eg sec_6001 and sec_1 requiring every person liable for any_tax imposed by this title to keep such records as the secretary may from time to time prescribe id pincite c b pincite certain fn refs omitted petitioners’ evidence does not meet the requirements of sec_7491 besides the fact that the form document entitled small claims complaint summons answer does not actually indicate whether litigation in small claims_court was commenced or completed the document itself does not gualify as a competent appraisal or reliable estimate of the cost of any repairs because petitioners have failed to provide credible -- - evidence of a casualty_loss the burden_of_proof as to this issue is not placed on respondent further for similar reasons regarding our discussion of petitioners’ evidence for purposes of sec_7491 we conclude that petitioners have not met their burden_of_proof see rule a consequently we reject petitioners’ claimed casualty_loss deduction b charitable_contributions sec_170 provides that a taxpayer may deduct any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary pursuant to the treasury regulations contributions of money are required to be substantiated by canceled checks receipts from the donee organizations showing the date and amount of the contributions or other reliable written records showing the name of the donee date and amount of the contributions see sec_1_170a-13 income_tax regs similarly contributions of property other than money must be substantiated at a minimum by a receipt from the donee showing the name and address of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances see sec_1_170a-13 income_tax regs where it is unrealistic to obtain a receipt taxpayers must maintain reliable written records of their contributions see id to substantiate additional charitable_contributions of dollar_figure for not previously claimed on their return for that year petitioners offered several documents to the court some of the documents do not have any indication of being provided by a donee organization but instead appear to have been generated by petitioners other documents consist of preprinted forms issued by alleged charitable organizations which petitioners filled in with the type and number of items donated and the estimated value of the donation in addition petitioners submitted checks and receipts which appear to be for the purchase of goods and services lastly at trial petitioners attempted to buttress their claims by describing the types of goods allegedly donated while the preprinted forms appear authentic we nevertheless conclude that petitioners’ self-generated receipts and other documents are not credible_evidence of the order necessary to substantiate the deductions claimed in the instant case see tokh v commissioner tcmemo_2001_45 further we do not find petitioners’ testimony credible we hold that petitioners have failed to introduce credible_evidence to substantiate the actual items contributed and their fair market values see sec for instance on one of the preprinted forms petitioners listed a charitable_contribution of dollar_figure for cribs and dollar_figure for baby clothes because petitioners have failed to establish how -- a and a consequently the burden_of_proof is not placed on respondent because petitioners have failed to present us with any credible_evidence they have not met their burden_of_proof pursuant to rule a to support their claimed deductions we therefore hold that petitioners are not entitled to a deduction for charitable_contributions in excess of the dollar_figure that respondent has already allowed cc unreimbursed employee_expenses and schedule c and e expenses petitioners argue that they are entitled to a deduction of dollar_figure for unreimbursed employee_expenses instead of the dollar_figure deduction returned on their schedule a for aside from mrs higbee’s self-serving testimony at trial that these additional expenses related to her employment at a beauty salon petitioners have failed to provide us with sufficient and credible_evidence for us to rule in their favor petitioners also claim additional schedule c deductions of dollar_figure for and dollar_figure for on account of amounts allegedly owed and paid with regard to their failed beauty salon business petitioners contend that they paid these amounts while they arrived at those fair market values we are unable to allow such deductions further petitioners have not produced any other independent and credible_evidence indicating that those donations were actually made in a chapter bankruptcy proceeding in support petitioners submitted to the court a document entitled debtor receipts and disbursements summary which provides general information about the deposits made by petitioners with the trustee of the bankruptcy_estate and the disbursements to creditors by the trustee as to the bankruptcy-related expenses claimed petitioners have failed to provide us with sufficient credible_evidence that petitioners had outstanding business_debts which were paid while in bankruptcy further petitioners have failed to explain the origin of these expenses in sufficient detail for us to find that these expenses would be allowable for the tax years in issue petitioners have failed to meet the substantiation and record-keeping requirements of sec_7491 the burden_of_proof therefore is not placed on respondent finally we conclude that petitioners have not met their burden_of_proof to support the claimed deductions and therefore we sustain respondent’s determination as to this issue see rule a petitioners also claim additional schedule e deductions with regard to their rental activities for repairs dollar_figure for and dollar_figure for legal expenses dollar_figure for automobile expenses dollar_figure for and insurance dollar_figure for the claimed deduction of dollar_figure for encompasses the dollar_figure still in dispute with regard to respondent’s deficiency determination not previously deducted on their tax returns again we reiterate that petitioners have failed to provide this court with credible_evidence for us to allow petitioners’ claims with respect to the disallowed deductions we therefore reject all of petitioners’ contentions as to these issues il addition_to_tax and accuracy-related_penalty under rra congress also enacted a provision sec_7491 requiring the commissioner to carry the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount penalties although the statute does not provide a definition of the phrase burden of production we conclude that congress’ intent as to the meaning of the burden of production is evident from the legislative_history the legislative_history of sec_7491 sets forth in any court_proceeding the secretary must initially come forward with evidence that it is appropriate to apply a particular penalty to the taxpayer before the court can impose the penalty this provision is not intended to require the secretary to introduce evidence of elements such as reasonable_cause or substantial_authority rather the secretary must come forward initially with evidence regarding the appropriateness of applying a particular penalty to the taxpayer if the taxpayer believes that because of reasonable_cause substantial_authority or a similar provision it 1s inappropriate to impose the penalty it is the taxpayer’s responsibility and not the secretary’s obligation to raise those issues h conf rept supra pincite c b pincite therefore with regard to sec_7491 we conclude that for the commissioner to meet his burden of production the -- - commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty the legislative_history to sec_7491 however also discloses that the commissioner need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions in addition the legislative_history indicates that it is the taxpayer’s responsibility to raise those issues we therefore conclude that the taxpayer bears the burden_of_proof with regard to those issues finally we note that congress placed only the burden of production on the commissioner pursuant to sec_7491 congress’ use of the phrase burden of production and not the more general phrase burden_of_proof as used in sec_7491 a indicates to us that congress did not desire that the burden_of_proof be placed on the commissioner with regard to penalties see sec_7491 therefore once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect we note that sec_6665 provides that any reference to tax shall be deemed also to refer to penalties however the application of sec_6665 is limited by the language except as otherwise provided in this title considering that limiting language of sec_6665 the reference in sec_7491 to tax_liabilities imposed by subtitle a or b whereas penalties are imposed by subtitle f and the structure of sec_7491 as a whole we believe that congress intended for sec_7491 and not sec_7491 to apply to penalties - having described the framework of sec_7491 we evaluate whether respondent has met his burden of production with regard to the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty we also discuss whether petitioners have presented any evidence which would cause us not to sustain respondent’s determinations with regard to the addition_to_tax and the accuracy-related_penalty sec_6651 imposes an addition_to_tax fora taxpayer’s failure_to_file a required return on or before the specified filing_date including extensions the amount of the liability is based upon a percentage of the tax required to be shown on the return see sec_6651 the addition_to_tax 1s inapplicable however if the taxpayer’s failure_to_file the return was due to reasonable_cause and not to willful neglect see sec_665l1 a under sec_7491 as noted above the commissioner bears the burden of production with regard to whether the sec_6651 addition_to_tax is appropriate but he does not bear the burden_of_proof with regard to the reasonable_cause exception of sec_6651 a respondent determined that petitioners are liable fora sec_6651 addition_to_tax with regard to their tax_return the parties have stipulated that petitioners filed their return on date approximately year after it was due ’ accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6651 addition_to_tax 1s appropriate unless petitioners prove that their failure_to_file was due to reasonable_cause petitioners have not provided any evidence indicating that their failure_to_file was due to reasonable_cause therefore an addition_to_tax of percent of the amount_required_to_be_shown_as_tax on the return is sustained in the instant case because the parties have made several concessions respondent’s original sec_6651 addition_to_tax computation must be adjusted to reflect such changes as a final matter we note that there is a discrepancy in the record with regard to petitioners’ amount of withholding see sec_6651 providing that the amount_required_to_be_shown_as_tax on the return for purposes of the sec_6651 addition_to_tax shall be reduced for timely payments or credits allowed to be claimed on the return the parties are asked to consider this discrepancy in their rule_155_computations pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or in addition the tax_return which is part of the record reflects that it was not timely filed petitioners claimed withholding of dollar_figure on their tax_return it appears that respondent did not give credit for such withholding in the notice_of_deficiency - - due to negligence or disregard of rules or regulations see sec_6662 a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 a the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item see sec_6662 b in addition sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard whether applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 for the tax_year respondent determined that petitioners are liable for an accuracy-related_penalty attributable to a substantial_understatement of tax or in the alternative due to negligence or disregard of rules or regulations petitioners have conceded that they are not entitled to dollar_figure in itemized_deductions relating to nol carryovers dollar_figure and certain taxes dollar_figure claimed on schedule a of their tax_return with regard to respondent’s determination that petitioners were negligent and disregarded rules and regulations respondent argues that he has met his burden of production under sec_7491 through petitioners’ above concessions along with evidence in the record indicating that petitioners were experienced in business affairs further respondent contends that because petitioners have failed to introduce any evidence to indicate that they were not negligent petitioners have failed to meet their burden_of_proof which they retain despite the application of sec_7491 respondent has shown that petitioners have failed to keep adequate books_and_records or to substantiate properly the items in question such a failure in the instant case is evidence of negligence see sec_1_6662-3 income_tax regs consequently we conclude that respondent has met his burden of - - production for his determination of the accuracy-related_penalty based on negligence or disregard of rules or regulations additionally with regard to that determination petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty on the underpayment associated with the disallowed itemized_deductions conceded by petitioners ’ in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule because of respondent’s concessions see supra p we conclude that the accuracy-related_penalty based on a substantial_understatement of tax is not applicable as the understatement does not exceed the greater of percent of tax required to be shown on the return or dollar_figure see sec_6662
